[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Date of Sentence         June 17, 1994
Date of Application      June 17, 1994
Date Application Filed   June 21, 1994
Date of Decision         March 28, 1995
Application for review of sentence imposed by the Superior Court, Judicial District of Hartford-New Britain, at Hartford.
Docket No. CR 93-140332.
Christine Engel, Esq. Defense Counsel, for Petitioner.
Carl E. Taylor, Esq. Assistant State's Attorney, for the State. CT Page 4098
Sentence Affirmed.
By the Division:
The petitioner, who was forty-two years of age at the time of sentencing, was convicted following a trial by jury of the crimes of possession of narcotics in violation of General Statutes § 21a-279(a) and conspiracy to sell narcotics by a non-drug dependant person in violation of General Statutes § 53a-48(a) and 21a-278(b).
He was sentenced to a term of seven years on the charge of possession of narcotics and to a concurrent term of fifteen years; on the conspiracy count. The total effective sentence of fifteen years was ordered to run concurrently with a sentence the petitioner was then serving — a sentence of six months.
The factual basis for the conviction involved the sale of fifty bags of heroin to an undercover officer.
The petitioner was previously convicted of possession of narcotics in April 1992 and at that time was sentenced to one year, execution suspended with conditional discharge for two years. The instant offense occurred while he was on a conditional discharge for the prior narcotics conviction. The six month sentence he was serving resulted from a violation of the conditional discharge. He also had a prior conviction for using a telephone to facilitate a felony — a federal offense.
The petitioner, in his remarks to the Division, claims he is innocent and was wrongly convicted. His attorney asks the Division to consider his age and the impact that this sentence will likely have on his family, especially in view of his age.
The fact is that he was convicted of conspiracy to sell a substantial amount of heroin (while not drug-dependent). There was evidence presented that he was the "brains" behind the conspiracy and that he was operating a drug business. CT Page 4099
Given his prior convictions, his probationary status, the nature of his activity, the quantity of narcotics, and the character of the petitioner, the sentence imposed was neither disproportionate nor inappropriate. Prior convictions did not deter the petitioner and it appears reasonable to conclude he would continue his unlawful activity if given the opportunity.
Applying the standards of review to this sentence outlined in Practice Book § 942, the Division affirms it as appropriate.
PURTILL, JUDGE.
KLACZAK, JUDGE.
NORKO, JUDGE.
Purtill, Klaczak and Norko, J.s participated in this decision.